 
Exhibit 10.43
 
EXCHANGE AGREEMENT
This EXCHANGE AGREEMENT (this "Agreement") is made and entered into effective as
of the ___ day of December, 2019, by and between GUIDED THERAPEUTICS, INC., a
Delaware corporation (the "Company") and the undersigned creditor of the Company
(the "Creditor").
 
WITNESSETH:
WHEREAS, the Creditor is the payee of certain obligations owed to the Creditor
by the Company as set forth on Exhibit A hereto (the "Obligations");
 
WHEREAS, in satisfaction in full of the Obligations, the Creditor is willing to
accept certain securities of the Company as set forth on Exhibit B hereto (the
"Securities" and such transaction, the "Exchange");
 
WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Section 4(a)(2) of the Securities Act; and
 
WHEREAS, the Company and the Creditor desire to enter into this Agreement to
evidence and set forth the terms of the exchange of the Securities for and in
satisfaction of the Obligations;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the parties hereto, being duly sworn, do
covenant, agree and certify as follows:
 
1.             Recitals. The parties hereto acknowledge and agree that the
foregoing recitals are true and accurate and constitute part of this Agreement
to the same extent as if contained in the body hereof.
 
2.             Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Obligations (as defined herein), and (b) the
following terms have the meanings set forth in this Section I . I:
 
"Affiliate" means any Creditor that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Creditor, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
"Board of Directors" means the board of directors of the Company.
 
"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
1

 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Liens" means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
"Creditor" means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"Securities" has the meaning set forth in the Preamble of this Agreement.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
3.             Exchange and Satisfaction. The Obligations are hereby surrendered
by the Creditor and exchanged for the Securities and other considerations
according to the following terms and conditions.
 
a. 
As of December ____, 2019, the Creditor currently holds unsecured notes with
Company in the amount of ________________, including both principal and
interest, Both the Company and Creditor wish to continue their relationship
under mutually agreeable terms.
 
b. 
In lieu of agreeing to dismiss the entire amount of what the Creditor is
currently owed by the Company, the Creditor agrees to accept in exchange
___________ shares of the Company's Stock and warrants to purchase the Company's
common shares, pursuant to a separate warrant agreement to be executed once the
Company has successfully completed a new financing as defined in Section 3c.
below. The schedule of warrants to purchase common shares of Guided Therapeutics
is listed below:
 
(i) 
Warrants to purchase ___________ shares at $0.20 (twenty cents) each.
(ii) 
Warrants to purchase __________ shares at $0.25 (twenty-five cents) each.
(iii) 
Warrants to purchase __________ shares at $0.75 (seventy-five cents) each.
 
All warrants will be exercisable immediately upon issuance and will expire after
three years. Warrants will not have a cashless exercise provision unless they
are not registered within six (6) months of issuance.
 
c. 
Both parties agree that the exchange of debt for equity contemplated by this
Agreement shall occur once the Company has successfully raised a minimum of one
million dollars ($1,000,000) in a new financing.
 
d. 
A 10% blocker shall be effected such that the Creditor agrees to restrict its
holdings of the Company's Common Shares to less than 10% of the total number of
the Company’s outstanding common shares at one point in time.
 
 
2

 
  

4. 
Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Creditor:
 
(a) 
Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions, contemplated by this
Agreement and otherwise to carry out its obligations hereunder The execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company's stockholders in connection
he11 with or therewith. This Agreement have been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligations of
the Company enforceable again t the Company in accordance with their terms,
except: {i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and there laws of general
application affecting enforcement of creditors' rights generally, ii) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (iii) insofar as indemnification and
contribution pro
may be limited by applicable law.
 
(b) 
Issuance of the Securities. The Securities are duly authorized and, hence issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and non-assessable, free and clear of all Liens imposed by the
Company. The shares of Common Stock underlying the Securities (if any), when
issued in accordance with the.terms of the Securities, will be validly issued,
fully paid and non-assessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer required by law.
 
5. Representations and Warranties of the Creditor. Creditor hereby represents
and  warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):
 
(a)                   Own Account. Creditor understands that the Securities are
"restricted securities": and have not been registered under the Securities Act
or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
and such Securities in violation of the Securities Act or any applicable state
securities law and as no direct or indirect arrangement or understandings with
any other Creditors to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Creditor's right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). The Creditor is acquiring
the Securities hereunder in the ordinary course of its business.
 
(b)                   Creditor's Status. At the time the Creditor was offered
the Securities, it was and as of the date hereof it is, an "accredited
investor'' as defined in Rule 501 (a) under the Securities Act.
(c)             Experience of Creditor. Creditor, either alone or together
representatives, has such knowledge, sophistication and experience in business
and fin matters so as to be capable of evaluating the merits and risks of the
prospective invest in the Securities, and has so evaluated the merits and risks
of such investment. Creditor is able to bear the economic risk of an investment
in the Securities and, present time, is able to afford a complete loss of such
investment.
 
6.            Release. The Creditor acknowledges and agrees that it shall have
no her rights or interest in, and shall not receive any further consideration,
payment or distribution of any kind with respect to, the Obligations. In such
regard, the Creditor hereby waives, relinquishes, remises and releases all
rights, claims, interests or liabilities, known and own, of any nature
whatsoever in law or equity which the Creditor may previously have had o may now
or hereafter have as against or to receive from the Company arising out of,
resulting from or relating to the Obligations or any rights or interest of the
Creditor with respect thereto.
 
7.            Transfer Restrictions. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144 under the Securities Act, o the Company or to an Affiliate
of a Creditor, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration o such 1 transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement. The Creditors agree to the imprinting
of a legend on any of the Securities in the following form:
 
 
3

 
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE)] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE "SECURITIES ACT"), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A. TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY [AND THE SECURITIES ISSUABLE
UPON [EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
8. Further Assurances. The Creditor shall hereafter, without further
consideration execute and deliver promptly to the Company such further consents,
waivers, assignments, endorsements and other documents and instruments, and to
take all such further actions, as the Company may from time to time reasonably
request with respect to the exchange and satisfaction of the Obligations
Interest and the consummation in full thereof.
 
9.            Successors and Assigns. This Agreement is binding upon, and shall
inure t the
benefit of, the parties hereto and their respective successors and assigns.
10.            Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have affixed their hands and seal by
signing this Agreement as of the day and year first above written.
 
 
[Signatures on Following Page]
 
 
 
4

 
  

 
Company:
 
Guided Therapeutics, Inc.
 
By: __________________________
 
Name: Gene Cartwright
 
Title: CEO
 
 
 
 
 
             Creditor:
 
 
By: __________________________
 
Name: ________________________
 
For: ________________________
 
Address: _____________________
 
 
 
 
5
